DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. Applicant’s election without traverse of Species VIII, Fig. 12, in the reply filed on 1/31/2022 is acknowledged.
Claims 5-8 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/31/2022.
Accordingly, claims 1-4, 9-10 and 12 have been examined herein.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 9/17/2019 and 2/25/2021 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
3. Claims 1-4, 9-10 and 12 are objected to because of the following informalities:   
Claims 1 and 2, line 1, “Apparatus for” should read “An apparatus [[Apparatus]] for”
Claims 3, 4, 9, and 10, line 1, “Apparatus according” should read “The apparatus
Claim 1, line 1, “for treating the surface of an article comprising a motor” should read “for treating [[the]] a surface of an article comprising: a motor”
Claim 2, line 1, “for treatment of a surface comprising a frame” should read “for treatment of a surface comprising: a frame”
Claim 2, consider formatting the claim to include indentations before each of “a frame”, “a connector”, and “wherein”. 
Claim 3, “wherein said frame comprises a first bearing” should read “wherein said frame comprises: a first bearing”
Claim 4, “wherein said connector comprises a plate” should read “wherein said connector comprises: a plate”
Claim 12, consider formatting the claim as seen below for clarification:
12.A method of treating a surface comprising: 
moving an extension having mounted thereon an apparatus for treatment of said surface, said apparatus comprising a frame holding an effector for treating said surface and a connector attaching said frame to said extension[[,]]; 
operating said extension to provide contact between said effector and said surface, 
wherein said connector applies a force to said frame that results in application of a non-uniform contact pressure between said effector and said surface.
Appropriate correction is required.
Claim Interpretation
4. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are:
Claim 1, “means for applying a non-uniform contact pressure to the backup pad”

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taek (KR 20130082235).
Regarding claim 1, Taek teaches an apparatus for treating the surface of an article (fig. 5) comprising a motor (fig. 5, motor 1; last paragraph of page 3 of the attached translation), a backup pad attached to the motor and driven by the motor (see Taek’s annotated fig. 5 below, last paragraph of page 3 of the attached translation, and means for applying a non-uniform contact pressure to the backup pad (Taek does not explicitly teach the apparatus applies a non-uniform contact pressure to the backup pad. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the operator can tilt the apparatus in order to apply a non-uniform contact pressure to the backup pad. Additionally, fig. 5 teaches a non-uniform contact pressure is applied to the backup pad when the backup pad crosses over debris or non-uniform surfaces. Further, it would have been obvious to a person having ordinary skill in the art that the pressure distribution across the backup pad is dependent on the work surface shape and geometry. Lastly, Taek’s apparatus is capable of applying a non-uniform contact pressure to the backup pad. Doing so would allow Taek’s apparatus to function as intended.).  

    PNG
    media_image1.png
    361
    395
    media_image1.png
    Greyscale

Regarding claim 2, Taek teaches an apparatus for treatment of a surface (fig. 5) comprising
 a frame (see Taek’s annotated fig. 5 below) for holding an effector for treating said surface (see Taek’s annotated fig. 5 below) and 
a connector (see Taek’s annotated fig. 5 below. The connector is being interpreted as the structure within the elliptical callout excluding the extension and the frame) configured to attach said frame to an extension (See Taek’s annotated fig. 5 below. The connector is configured to attach said frame to the extension) that controls contact between said effector and said surface (The extension allows the operator to control contact between said effector and said surface; fig. 5, paragraph 0029 of the attached translation), 

    PNG
    media_image2.png
    860
    585
    media_image2.png
    Greyscale

wherein said connector applies a force to said frame that results in application of a non-uniform contact pressure between said effector and said surface (Taek does not explicitly teach the connector applies a force to said frame that results in application of a non-uniform contact pressure between said effector and said surface. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the operator can tilt the apparatus in order to apply a non-uniform contact pressure to the surface via the connector, frame and effector. Additionally, fig. 5 teaches a non-uniform contact pressure is applied to the surface via the effector when the effector crosses .  
Regarding claim 3, Taek teaches the claimed invention as rejected above in claim 2. Additionally, Taek teaches wherein said frame comprises a first bearing for mounting said effector to said frame for rotation about a first axis (see Taek’s annotated fig. 5 below. Taek teaches a first bearing 44 for mounting said effector to said frame. Because the bearing 44 is a spherical bearing (paragraph 0034 of the attached translation), it has multiple rotational axes. For the purposes of examination, the first axis is being interpreted as into the page (see Taek’s annotated fig. 5 below)) and said connector applies a torque to said frame about a second axis transverse to said first axis (see Taek’s annotated fig. 5 below, paragraphs 0032-0033 of the attached translation).  

    PNG
    media_image3.png
    443
    458
    media_image3.png
    Greyscale

Regarding claim 4, Taek teaches the claimed invention as rejected above in claim 3. Additionally, Taek teaches wherein said connector comprises
 a plate (fig. 5, structure indicated by element number 30 is being interpreted as a plate) connected to said frame (fig. 5), 
a second bearing (fig. 5, bearing 54), and 
a post rotationally received in said second bearing for rotation about said second axis (see Taek’s annotated fig. 5 below. Fig. 5 teaches a post rotationally received in said second bearing for rotation about said second axis. Further, it would have been obvious that a post is inserted into the bearings 54 in order to transfer torque from the planetary gear to the effector),

    PNG
    media_image4.png
    323
    467
    media_image4.png
    Greyscale
 
wherein said post applies said torque to said frame (fig. 5; paragraphs 0032-0033 of attached translation).  
Regarding claims 9 and 10, Taek teaches the claimed invention as rejected above in claims 3 and 4. Additionally, Taek teaches wherein said connector further comprises a rotary actuator (fig. 5, the actuator 1 in the form of a motor is being interpreted as a rotary actuator; last paragraph of page 3 of the attached translation).  
Regarding claim 12, Taek teaches a method of treating a surface (fig. 5) comprising
 moving an extension (see Taek’s annotated fig. 5 below. The operator controls the apparatus via the extension (paragraph 0029 of the attached translation)) having mounted thereon an apparatus for treatment of said surface (see Taek’s annotated fig. 5 below) said apparatus comprising a frame (see Taek’s annotated fig. 5 below) holding an effector for treating said surface (see Taek’s annotated fig. 5 below) and a connector attaching said frame to said extension (see Taek’s annotated fig. 5 below. The connector is being interpreted as the structure within the elliptical callout excluding the extension and the frame), 

    PNG
    media_image2.png
    860
    585
    media_image2.png
    Greyscale

operating said extension to provide contact between said effector and said surface (The operator controls the apparatus via the extension to provide contact between said effector and said surface (paragraph 0029 of the attached translation)), 
wherein said connector applies a force to said frame that results in application of a non-uniform contact pressure between said effector and said surface (Taek does not explicitly teach the connector applies a force to said frame that results in application of a non-uniform contact pressure between said effector and said surface. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the operator can tilt the apparatus in order to apply a non-uniform contact pressure to the surface via the connector, frame and effector. Additionally, fig. 5 teaches a non-uniform contact pressure is applied to the surface via the effector when the effector crosses over debris or non-uniform surfaces. Further, it would have been obvious to a person having ordinary skill in the art that the pressure distribution across the effector is dependent on the work surface shape and geometry. Lastly, Taek’s apparatus is capable of applying a non-uniform contact pressure to the work surface via the effector. Doing so would allow Taek’s apparatus to function as intended.).
Conclusion
6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bohler (US PGPUB 20040082285) teaches a device for the treatment/working of surfaces which also reads on the claimed invention. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723